Citation Nr: 0523252	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  92-13 870	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating in excess of 
30 percent for a psychiatric disability, to include 
depressive and anxiety disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an August 1990 rating decision, the RO denied service 
connection for a nervous disorder and hypertension.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  

In an August 2001 rating decision, the RO granted service 
connection for a depressive disorder and assigned a 30 
percent  evaluation, effective July 24, 1990.  the veteran 
timely perfected an appeal of the initial rating assigned.

In April 2003, the veteran testified at a personal hearing at 
the RO before a decision review officer.  

In June 1994, July 1996, January 2003, and May 2004, the 
Board remanded the appeal for further development.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

Since July 24, 1990, the veteran's psychiatric disability has 
been manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for a psychiatric disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  VA 
provided the veteran with a copy of the appealed August 2001 
rating decision, November 2001 statement of the case, June 
1994, January 2003, and May 2004 Board remands, and September 
2002, July 2003, and March 2005 supplemental statements of 
the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims, including pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  In addition, in a May 2004 
letter, VA informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for a higher rating.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the May 2004 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records and asked him to identify any relevant 
records, including medical and employment records, so that VA 
could request them on his behalf.  VA also asked the veteran 
to inform VA of any additional information or evidence 
relevant to his claim and to send any evidence in his 
possession.  Thus, the Board finds that the veteran was 
informed of the evidence he was responsible for submitting 
and the evidence VA would obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the veteran was informed that he could submit 
any records in his possession relevant to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  Additionally, the 
Board observes that all available, relevant VA medical 
records have been obtained and associated with the claims 
file.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the May 2004 letter, along with the above-
mentioned correspondences, and readjudicated his claim in 
March 2005.  In addition, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements prior to the initial 
unfavorable rating decision is harmless error.  Under the 
circumstances in this case, the Board finds that the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his claim poses no risk of prejudice to 
the veteran.  See Bernard, supra.  

Factual Background

A September 1994 VA examination report reflects complaints of 
insomnia, tension and nervousness, feelings of tiredness and 
depression, suspiciousness, and trouble getting along with 
people.  The veteran denied flashbacks, auditory and visual 
hallucinations, and suicidal ideations.  Examination revealed 
that the veteran was fully oriented, alert, cooperative, 
coherent, goal-directed, and depressed with blunted affect.  
Memory was intact.  Insight and judgment were fair.  The 
examiner noted that the veteran was not suicidal.

A June 1995 VA examination report reflects complaints of 
staying depressed all the time, decreased appetite, tension 
and nervousness, trouble sleeping, tiredness, weight loss of 
40 pounds in the last six months, and trouble with 
concentration.  The veteran denied auditory and visual 
hallucinations, suicidal and homicidal ideations, and 
flashbacks.  Examination revealed that the veteran was fully 
oriented, alert, cooperative, coherent, goal-directed, and 
depressed with blunted affect, but no evidence of psychosis.  
Memory was intact.  Insight and judgment were fair.  The 
examiner noted that the veteran was not suicidal.

A September 1996 VA examination report reflects normal 
psychiatric and personality findings and a diagnosis of 
history of depressive illness in the past.

A March 2000 VA examination report reflects that the veteran 
has occasional crying spells, remains quite sad much of the 
time, has difficulty sleeping, has sporadic appetite problems 
though his weight has been stable, tends to be irritable at 
times, has some difficulty with concentration unless it is 
something that he is extremely interested in, remains very 
tired and lethargic, and has a number of somatic complaints 
due to various medical problems.  The examiner noted that the 
veteran is pretty much anhedonic with no enjoyment at 
anything including sex.  The veteran denied active suicidal 
ideation but does have passive thoughts and wishes for death 
but is conflicted because he does not want to leave his five-
year-old son.  He reported very few hobbies and spends most 
of his time watching television.  He also reported leaving 
his employer on at least two occasions with leave of absences 
when he got so depressed that he could not function.  The 
veteran also had difficulty being around people and doing 
things in front of people, and so he avoids going to stores 
or where large groups of people are and avoids using public 
restrooms.

Examination revealed a well nourished, casually but neatly 
dressed man who was cooperative and somewhat fidgety but 
attentive with normal rate and rhythm to his speech.  The 
veteran was fully oriented with a sad mood and blunted 
affect.  Fund of knowledge was below average as he could only 
name two or three recent presidents and name five U.S. 
cities.  There was no evidence of any thought disorder.  
Cognitive examination was impaired as he could only do one 
correct serial 7 but could spell "world" backwards 
correctly, give the correct change for a $2.70 purchase with 
a $5.00 bill, perform a simple three-step task, and recall 
three objects after five minutes.  

The examiner stated that the veteran appears to be moderately 
to severely impaired from a social and recreational 
standpoint, and moderately to severely impaired vocationally 
but that this could only be attributed partially to his 
psychiatric disorder as his cardiac disorder is what actually 
caused him to become disabled.  The examiner noted that it 
sounds like the veteran has been fairly disabled in the past 
by his depression as he has had to take leave of absences.  
The examiner noted that the veteran has limited support 
systems, chiefly his wife, father, and very few friends, but 
that it seems adequate.  Lastly, the examiner provided a 
current global assessment of functioning (GAF) score of 35 
with the best GAF score of the past year as probably 40.

A February 2001 VA examination report reflects that the 
veteran's chief complaint was depression.  Symptoms of 
depression included sleep disturbance, loss of interest, 
guilt, somatic preoccupation with back pain, loss of energy 
and concentration, irritability, and occasional thoughts of 
suicide.  Symptoms of anxiety included blushing, sweating, 
tremulousness, nail biting, and avoidance of straying social 
situations, but no panic attacks.  The veteran noted mood 
swings at times.

Examination revealed that the veteran was sociable and 
casually and neatly dressed with moderately anxious 
mannerisms.  Speech was articulate with normal rate, rhythm, 
and tone.  He was attentive and fully oriented with good eye 
contact.  Mood and affect were described as anxious.  Fund of 
knowledge was average for his level of formal education and 
life experience.  Thoughts were generally logical and goal-
directed, and thought content was within the range of normal.  
Cognitive testing revealed a recall of social security 
number, mother's maiden name, and the last five presidents in 
reverse order.  There were 3/3 objects recalled after five 
minutes and simple change was given for a $2.65 purchase with 
a $5.00 bill.  Serial 7s were performed to 79 before 
committing errors.  Digit span was performed seven digits 
forward and no digits backwards.  "World" was spelled 
correctly forward and backwards.  The names of Lucille Ball, 
Joe DiMaggio, and Marie Antoinette were recognized.  The 
veteran could perform a simple three-step task.

The examiner stated that social, vocational, and recreational 
skills appear moderately impaired from an occupational 
viewpoint with awareness that the veteran retired about four 
years ago due to cardiac difficulties.  The examiner added 
that the veteran has marginal social supports and is 
partially dependent on others to perform the routine 
activities of daily living.  The examiner estimated the GAF 
score to be 50.

A March 2001 VA treatment note reflects that the veteran is 
having some depression secondary to health problems.

An April 2001 VA treatment note reflects that the veteran is 
satisfied with his current medications and care at the 
facility.  He denied suicidal and homicidal ideations.  

A June 2001 VA treatment note reflects complaints of sleep 
difficulty and anxiety attacks but no suicidal or homicidal 
ideation.  The veteran reported living with his wife and son.

An August 2001 private medical record reflects that the 
veteran is having symptoms of agoraphobia and social phobia.  

An October 2001 VA treatment note reflects that the veteran 
has minimal to moderate benefit from the current dose of 
Wellbutrin, and that his agitation/anger/ irritability is 
worse in the morning.  The plan was to increase the dose and 
to start low dose Valium on an intermediate-term basis.  
Examination revealed no suicidal, homicidal, or assaultive 
intent or plans.  The GAF score was estimated at 40.

Another October 2001 VA treatment note reflects complaints of 
an inability to sleep and no relief from medication.  

A December 2001 VA treatment note reflects that the veteran 
is doing fairly well on Wellbutrin and Valium.  The veteran 
stated that he continues to have some periods of tearfulness 
and lack of motivation but that both are improved from prior 
times.

A January 2002 VA treatment note reflects that the veteran is 
satisfied with his current life situation, living with his 
wife and son.  Examination revealed that the veteran was 
fully oriented and denied suicidal and homicidal ideations.  

An April 2002 VA treatment note reflects that depressive and 
anxiety symptoms are stable but that Wellbutrin does not seem 
to help.  Examination revealed good grooming, normal speech, 
behavior without agitation or slowing, fair mood, good range 
of affect, linear form of thinking, clear cognition, and no 
suicidal or homicidal ideations or auditory or visual 
hallucinations.  The examiner provided a GAF score of 50.  
The plan was to taper off Valium.

A November 2002 VA treatment note reflects that the veteran 
has been doing well.

A May 2003 VA general psychiatric examination report reflects 
complaints of depressed mood at least 50 to 75 percent of the 
time, decreased libido and poor energy, fluctuating 
concentration, occasional suicidal thoughts in the last 
decade, and some situational anxiety usually around crowds.  
The veteran has been married for 23 years on his second 
marriage, and he lives with his wife and nine-year-old son.  
The veteran stated that his appetite is adequate and denied 
psychotic symptoms, regular panic attacks, and current 
alcohol and substance use.  He also noted that he was asked 
to resign from the police force for abuse of prescription 
Percodan.  The examiner noted that the veteran does not 
appear to have major depression consistent with losing 
interest in activities, decreased hygiene at times, and 
chronic sleep difficulties with erratic sleep and broken 
sleep/wake cycles.  

Examination revealed a pleasant man with no unusual movements 
and with logical, coherent, and goal-directed thought 
processes.  Thought content varied appropriately and there 
were no delusions or hallucinations.  Mood was described as 
"kind of depressed" and affect was variable.  The veteran 
was not homicidal or suicidal.  Cognitively, the veteran was 
alert and oriented to month, year, day of week, but not date.  
Short-term memory was zero of three objects after five 
minutes and immediate recall memory was five numbers forward 
and three numbers in reverse.  The veteran remembered three 
of the last five presidents.  He was unable to do serial 
sevens and could not spell "world" backwards.  The veteran 
was very concrete with proverb interpretations.  Formal 
judgment, though, appeared intact.  Insight was poor to fair, 
and intelligence was at best average.

The examiner stated that the veteran has moderate symptoms of 
a depressive disorder with moderate difficulty in both social 
and occupational functioning, and that he has received modest 
benefit from his antidepressant medications.  The examiner 
provided a GAF score of 60.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's psychiatric disability, to include depressive 
and anxiety disorders, has been evaluated under Diagnostic 
Code 9434, 38 C.F.R. § 4.130 (2004).  The following 
evaluations are assignable under this diagnostic code.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board finds that 
the veteran's disability picture meets the criteria for a 30 
percent evaluation.  In this regard, the Board notes that the 
veteran has all of the symptoms listed in the rating criteria 
for a 30 percent evaluation, namely, depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

The veteran's disability picture does not reflect 
occupational and social impairment, with reduced reliability 
and productivity to warrant a higher 50 percent evaluation.  
In this regard, the Board notes that the veteran does not 
have circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board acknowledges that the veteran may have flattened affect 
and disturbances of motivation and mood; however, the Board 
observes that the overall disability picture fails to show 
that he meets the criteria for a 50 percent evaluation.  
Further, the Board points out that the veteran has been able 
to maintain relations with his current wife of over 23 years, 
his father, his son, and a few friends.  

The Board notes that the March 2000 VA examination report 
reflects that the veteran has passive thoughts and wishes for 
death but is conflicted because he does not want to leave his 
five-year-old son, that the February 2001 VA examination 
report reflects occasional thoughts of suicide, and that the 
May 2003 VA examination report reflects occasional suicidal 
thoughts in the last decade.  The Board notes that suicidal 
ideation is part of the criteria for a 70 percent evaluation.  
The Board observes, however, that he denied suicidal ideation 
at all other examinations and treatments.  Moreover, his 
overall disability picture fails to show that he meets the 
criteria for a 70 percent evaluation.  In this regard, the 
record does not show that he has obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The Board also notes the various GAF scores of record: 35 in 
the March 2000 VA examination report with probably a 40 as 
the best GAF score of the past year, 50 in the February 2001 
VA examination report, 40 in the October 2001 VA treatment 
note, 50 in the April 2002 VA treatment note, and 60 in the 
May 2003 VA general psychiatric examination report.  

Initially, the Board observes that a GAF score between 31 and 
40 indicates some impairment in reality testing or 
communication, or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
including a depressed man avoiding friends, neglecting 
family, and not being able to work.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  A GAF score between 41 and 50 indicates serious 
symptoms such as suicidal ideation and severe obsessional 
rituals, or any serious impairment including having no 
friends and an inability to keep a job.  Id.  A GAF score 
between 51 and 60 indicates moderate symptoms such as flat 
affect and circumstantial speech and occasional panic 
attacks, or moderate difficulty including having few friends 
and conflicts with peers or coworkers.  Id.  

Despite the various GAF scores, the Board finds that the 
detailed findings made in all of the above VA examination and 
treatment reports more closely approximate the criteria for a 
30 percent disability rating.  Moreover, the Board notes that 
the March 2000 VA examiner stated that although the veteran 
is moderately to severely impaired vocationally this could 
only be attributed partially to his psychiatric disorder as 
his cardiac disorder is what actually caused him to become 
disabled.  Similarly, although providing a GAF score of 50 
indicating serious impairment, the February 2001 VA examiner 
stated that social, vocational, and recreational skills 
appear moderately impaired from an occupational viewpoint 
with awareness that the veteran retired about four years ago 
due to cardiac difficulties.  

Furthermore, the Board has considered whether the veteran's 
psychiatric disability, to include depressive and anxiety 
disorders, presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's psychiatric disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 30 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 30 percent for a 
psychiatric disability, to include depressive and anxiety 
disorders, is denied.


REMAND

The veteran contends, in essence, that he has hypertension 
that was incurred in or aggravated by service.  In the 
alternative, he asserts that his hypertension was caused or 
aggravated by his service-connected psychiatric disability, 
to include depressive and anxiety disorders.  

After a careful review, the Board observes that further 
development is required and notes the following evidence of 
record.  

A July 1990 letter from Dr. Fountain states that the veteran 
has problems with chronic anxiety which is manifested in 
peptic ulcer disease, hypertension, and muscle contraction 
headaches, and that his chronic intense anxiety is 
responsible for, and aggravates, his other medical problems.

A February 2001 VA examination report includes diagnoses of 
depressive disorder and anxiety disorder and an opinion that 
they appear to be temporally related to experiences while on 
active duty.

A September 2001 letter from Dr. Mixon states that the 
veteran has multiple chronic medical problems, including 
hypertension, and that his chronic anxiety aggravates his 
other medical conditions.

A May 2003 VA general psychiatric examination report by Dr. 
Leetz reflects the opinion that there is no connection 
between the veteran's depressive disorder and hypertension.  

The above evidence shows that the veteran has a psychiatric 
disability that includes both a depressive disorder and an 
anxiety disorder.  The Board notes that private physicians 
have related the veteran's hypertension to his service-
connected psychiatric disability, specifically to the anxiety 
disorder.  On the other hand, the Board notes that the VA 
examiner opined that there is no relation between the 
veteran's hypertension and his service-connected psychiatric 
disability, specifically the depressive disorder.  

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the underlying etiological bases for the veteran's 
hypertension in the record on appeal has been called into 
question, the RO should arrange to have the veteran's claims 
file reviewed by a physician for the purposes of obtaining a 
medical opinion as to whether the veteran's current 
hypertension is related to his service-connected psychiatric 
disability, to include depressive and anxiety disorders.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims file reviewed 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's hypertension.  Based on a 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the physician should 
state whether it is at least as likely as 
not that the veteran's hypertension is 
proximately due to or the result of his 
service-connected psychiatric disability, 
to include depressive and anxiety 
disorders.  

A complete rationale for all opinions and 
conclusions reached should be set forth 
in the examination report.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for hypertension.  
This review should include consideration 
of secondary service connection based on 
both the veteran's depressive and anxiety 
disorders that comprise his service-
connected psychiatric disability.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


